          Case 5:18-cv-07799-NC Document 13 Filed 01/31/19 Page 1 of 3



 1   JON MICHAELSON (SBN 83815)
     KILPATRICK TOWNSEND & STOCKTON LLP
 2   1080 Marsh Road
     Menlo Park, California 94025
 3   Telephone:   (650) 614-6462
     Facsimile:   (650) 618-2498
 4   JMichaelson@kilpatricktownsend.com

 5   Attorney for Defendant
     AT&T MOBILITY, LLC, erroneously sued as AT&T MOBILITY CORPORATION
 6

 7                              UNITED STATES DISTRICT COURT

 8                             NORTHERN DISTRICT OF CALIFORNIA

 9                                    SAN JOSE DIVISION

10
     SENESSA J. BROCKINGTON,                     Case No.: 5:18-cv-07799-NC
11
                 Plaintiff,                      STIPULATION TO EXTEND
12                                               DEFENDANT AT&T MOBILITY, LLC’S
          vs.                                    TIME TO FILE A RESPONSE TO THE
13                                               COMPLAINT
     AT&T MOBILITY CORPORATION, SUNRISE
14   CREDIT SERVICES, INC., and RECEIVABLES      [L.R. 6-1(a)]
     PERFORMANCE MANAGEMENT, LLC,
15                                               Current Response Date: January 31, 2019
                 Defendants.                     New Response Date:     February 21, 2019
16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION TO EXTEND DEFENDANT AT&T MOBILITY, LLC’S TIME TO FILE A
              RESPONSE TO THE COMPLAINT, CASE NO.: 5:18-CV-07799-NC
        Case 5:18-cv-07799-NC Document 13 Filed 01/31/19 Page 2 of 3


 1          Defendant AT&T Mobility, LLC (“AT&T”) and Plaintiff Sensessa J. Brockington hereby

 2   stipulate to extend AT&T’s time to file a response to the Complaint by 21 days, from January 31,

 3   2019 to and including February 21, 2019.

 4

 5   DATED: January 31, 2019

 6
                                         KILPATRICK TOWNSEND & STOCKTON LLP
 7

 8                                       By: /s/ Jon Michaelson
                                             JON MICHAELSON
 9

10                                              Attorneys for Defendant
                                                AT&T MOBILITY, LLC
11

12   DATED: January 31, 2019
13
                                         SULAIMAN LAW GROUP, LTD.
14

15                                       By: /s/ Nathan C. Volheim
                                             NATHAN C. VOLHEIM
16

17                                              Attorneys for Plaintiff
                                                SENESSA J. BROCKINGTON
18

19

20

21

22

23

24

25

26

27

28

       STIPULATION TO EXTEND DEFENDANT AT&T MOBILITY, LLC’S TIME TO FILE A
               RESPONSE TO THE COMPLAINT, CASE NO.: 5:18-CV-07799-NC                        1
        Case 5:18-cv-07799-NC Document 13 Filed 01/31/19 Page 3 of 3


 1                        Certification of Compliance with N.D. Cal. L.R. 5-1(i)(3)
 2           I hereby certify that pursuant to N.D. Cal. L.R. 5-1(i)(3), I have obtained authorization from

 3   the above signatories to file the above-referenced document, and that the above signatories concur

 4   in the filing’s content.

 5

 6   DATED: January 31, 2019

 7
                                           KILPATRICK TOWNSEND & STOCKTON LLP
 8

 9                                         By: /s/ Jon Michaelson
                                               JON MICHAELSON
10

11                                             Attorneys for Defendant
                                               AT&T MOBILITY, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

       STIPULATION TO EXTEND DEFENDANT AT&T MOBILITY, LLC’S TIME TO FILE A
               RESPONSE TO THE COMPLAINT, CASE NO.: 5:18-CV-07799-NC                              2
